Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach a brake plate comprising a body having a central opening, at least two slots on the body disposed between the inner circumference and an outer circumference of the body, and a plurality of ratchet gear teeth disposed along the inner circumference of the body or at least one slot, at least one deformable body, wherein the at least one deformable body is disposed within at least one slot, and a plurality of ratchet gear teeth disposed along the inner circumference of the brake plate or a brake plate defining a central opening, the brake plate comprising: at least one slot and a deformable body disposed within the at least one slot, wherein the at least one screw abuts an end of the deformable body, such that in an instance when the brake plate rotates, the at least one screw exerts a force on the deformable body in a direction opposite to a direction of rotation of the brake plate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWAugust 18, 2022